             Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                        Page:1 of 86
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF GEORGIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     William                                                          Dawn
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        J.                                                               L.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Calderwood                                                       Calderwood
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4454                                                      xxx-xx-4448
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
             Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                  Page:2 of 86
Debtor 1   William J. Calderwood
Debtor 2   Dawn L. Calderwood                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 101 Pin Oak Court
                                 Kingsland, GA 31548
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Camden
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
             Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                      Page:3 of 86
Debtor 1    William J. Calderwood
Debtor 2    Dawn L. Calderwood                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                      Page:4 of 86
Debtor 1    William J. Calderwood
Debtor 2    Dawn L. Calderwood                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
             Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                    Page:5 of 86
Debtor 1    William J. Calderwood
Debtor 2    Dawn L. Calderwood                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
             Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:6 of 86
Debtor 1    William J. Calderwood
Debtor 2    Dawn L. Calderwood                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ William J. Calderwood                                         /s/ Dawn L. Calderwood
                                 William J. Calderwood                                             Dawn L. Calderwood
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     April 30, 2020                                    Executed on     April 30, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                      Page:7 of 86
Debtor 1   William J. Calderwood
Debtor 2   Dawn L. Calderwood                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ R. Flay Cabiness                                               Date         April 30, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                R. Flay Cabiness 002689
                                Printed name

                                R. FLAY CABINESS, II, PC/THE BANKRUPTCY GROUP
                                Firm name

                                2225 Gloucester St.
                                Brunswick, GA 31520
                                Number, Street, City, State & ZIP Code

                                Contact phone     912-554-3774                               Email address

                                002689 GA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                    Page:8 of 86
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Georgia
             William J. Calderwood
 In re       Dawn L. Calderwood                                                                               Case No.
                                                                                 Debtor(s)                    Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,500.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                  4,500.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Any adversarial proceeding, amendment, addition of creditor, plan modification, objection to confirmation,
               objection to claim, objection to exemption, objection to discharge, complaint to determine dischargeability of
               debt, conversion of case to another chapter under bankruptcy, preparation of reaffirmation agreement, loan
               modification agreements, or other matter not set forth as included in the initial fee.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 30, 2020                                                              /s/ R. Flay Cabiness
     Date                                                                        R. Flay Cabiness 002689
                                                                                 Signature of Attorney
                                                                                 R. FLAY CABINESS, II, PC/THE BANKRUPTCY GROUP
                                                                                 2225 Gloucester St.
                                                                                 Brunswick, GA 31520
                                                                                 912-554-3774 Fax: 912-262-0285
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                                  Page:9 of 86
 Fill in this information to identify your case:

 Debtor 1                   William J. Calderwood
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Dawn L. Calderwood
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $            245,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $            154,578.51

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $            399,578.51

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $            306,983.47

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $             11,698.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $            106,869.89


                                                                                                                                     Your total liabilities $               425,551.36


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $               8,195.77

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $               4,828.17

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                     Page:10 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $     17,503.46


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            11,698.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            22,275.79

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             33,973.79




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                                Page:11 of 86
 Fill in this information to identify your case and this filing:

 Debtor 1                    William J. Calderwood
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Dawn L. Calderwood
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF GEORGIA

 Case number                                                                                                                                                       Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        101 Pin Oak Ct                                                                 Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Kingsland                         GA        31548                              Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $215,000.00                  $215,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Camden                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Residence: Primary Home
                                                                                Zillow estimate value $226,651
                                                                                Camden Co tas assessor $198,391

                                                                                No equity after cost of sale




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                              Page:12 of 86
 Debtor 1        William J. Calderwood
 Debtor 2        Dawn L. Calderwood                                                                                     Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       5000 Avenue of the Stars                                               Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the         Current value of the
       Kissimee                          FL        34746                      Land                                            entire property?             portion you own?
       City                              State              ZIP Code          Investment property                                      $10,000.00                   $10,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
                                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Debtor owns timeshare.
                                                                       Would like to keep
                                                                       montly maintance cost (117.00)


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       Sevierville Tennessee                                                  Single-family home                              Do not deduct secured claims or exemptions. Put
       Governor's Crossing                                                    Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
       308 Collier Drive                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
       Street address, if available, or other description

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the         Current value of the
       Sevierville                       TN        37862                      Land                                            entire property?             portion you own?
       City                              State              ZIP Code          Investment property                                      $20,000.00                   $20,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
                                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Surrendering this time share. Value listed at amount paid. Debtor's do
                                                                       not think they could get more than owed at a sale.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $245,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                Page:13 of 86
 Debtor 1        William J. Calderwood
 Debtor 2        Dawn L. Calderwood                                                                             Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Ram                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Rebel                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                       Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Husband Drive (truck).
         Surrender. Husband primarly                                 Check if this is community property                      $30,000.00                  $30,000.00
         dirves the motorcycle.                                      (see instructions)




  3.2    Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Civic                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only
                                                                                                                       Current value of the      Current value of the
         Approximate mileage:                    5000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Son's vehicle
                                                                     Check if this is community property                      $17,000.00                  $17,000.00
                                                                     (see instructions)



  3.3    Make:       Nissan                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Rogue                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   30000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Wife's Vehicle
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)



  3.4    Make:       Mazda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      CX-5                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only
                                                                                                                       Current value of the      Current value of the
         Approximate mileage:                   50000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Daughter's vehicle -
         vehicle is daugthers. Debtors                               Check if this is community property                      $12,000.00                  $12,000.00
         will eventually need to put                                 (see instructions)

         vehicle in daughter's name.


  3.5    Make:     Harley Davidson                             Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Street Glide Special                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     2018                                              Debtor 2 only
                                                                                                                       Current value of the      Current value of the
         Approximate mileage:        26000                           Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Husband's primary
         transportation                                              Check if this is community property                      $22,000.00                  $22,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:14 of 86
 Debtor 1        William J. Calderwood
 Debtor 2        Dawn L. Calderwood                                                                                 Case number (if known)


  3.6    Make:     Indian                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:    Chieftain Darkhorse                               Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:     2019                                              Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:        5000                            Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle
                                                                     Check if this is community property                              $22,000.00                 $22,000.00
                                                                     (see instructions)



  3.7    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      F150                                            Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1992                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                 138000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         husband's vehicle - can go if he
         keeps the Dodge Ram                                         Check if this is community property                                $2,000.00                  $2,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>               $125,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    living room ($2,000), breakfast nook & kitchen table ($50),
                                    bedroom suites ($800), washer/dryer, freezer, refrigerator, small
                                    refrigerator ($1,500)                                                                                                           $5,850.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    5 TVs (older TVs except 1 new TV)
                                    3 laptops ($300)                                                                                                                  $800.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                 Page:15 of 86
 Debtor 1       William J. Calderwood
 Debtor 2       Dawn L. Calderwood                                                                Case number (if known)

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Printer, heat presses, MISC                                                                             $2,000.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    12-gauge shot gun (30 yrs old)
                                     9MM pistols (3) ($150 each)
                                    38-special pistol ($100)
                                    22-pistol ($150)
                                    Pre-WWII pistol                                                                                         $1,200.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    3 cats
                                    (all fixed and only value to debtor)                                                                          $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Hot tub                                                                                                 $1,000.00


                                    Wooden Storage Shed
                                    yard tools, tools, weedeater, lawn mower, MISC                                                          $5,000.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                $15,850.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                  Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                                  Page:16 of 86
 Debtor 1          William J. Calderwood
 Debtor 2          Dawn L. Calderwood                                                                                               Case number (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.                                               Checking Account: USAA                                                 $3,000.00



                                              17.2.                                               Checking Account: USAA                                                     $60.00



                                              17.3.                                               Savings Account: USAA                                                    $153.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                                                                                  Retirement: TransAmerica                                                 $430.02


                                                                                                  Retirement: Thrift Savings Plan
                                                                                                  $6151.56                                                               $6,151.56


                                                                                                  Retirement: Federal Employee Retirement
                                                                                                  Systems                                                                $3,933.93


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:



Official Form 106A/B                                                                       Schedule A/B: Property                                                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                           Page:17 of 86
 Debtor 1        William J. Calderwood
 Debtor 2        Dawn L. Calderwood                                                                      Case number (if known)

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                           Surrender or refund
                                                                                                                                       value:

                                         Life insurance through work                            Husband                                                  $0.00


                                         Life Insurance through work                            Wife                                                     $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..

Official Form 106A/B                                                 Schedule A/B: Property                                                              page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                                     Page:18 of 86
 Debtor 1         William J. Calderwood
 Debtor 2         Dawn L. Calderwood                                                                                                    Case number (if known)


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $13,728.51


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $245,000.00
 56. Part 2: Total vehicles, line 5                                                                         $125,000.00
 57. Part 3: Total personal and household items, line 15                                                     $15,850.00
 58. Part 4: Total financial assets, line 36                                                                 $13,728.51
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $154,578.51               Copy personal property total        $154,578.51

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $399,578.51




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                           Page:19 of 86
 Fill in this information to identify your case:

 Debtor 1                William J. Calderwood
                         First Name                         Middle Name                 Last Name

 Debtor 2                Dawn L. Calderwood
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      101 Pin Oak Ct Kingsland, GA 31548                             $215,000.00                               $43,000.00      O.C.G.A. § 44-13-100(a)(1)
      Camden County
      Residence: Primary Home                                                              100% of fair market value, up to
      Zillow estimate value $226,651                                                       any applicable statutory limit
      Camden Co tas assessor $198,391

      No equity after cost of sale
      Line from Schedule A/B: 1.1

      2015 Mazda CX-5 50000 miles                                     $12,000.00                               $10,000.00      O.C.G.A. § 44-13-100(a)(3)
      Daughter's vehicle -
      vehicle is daugthers. Debtors will                                                   100% of fair market value, up to
      eventually need to put vehicle in                                                    any applicable statutory limit
      daughter's name.
      Line from Schedule A/B: 3.4

      living room ($2,000), breakfast nook                             $5,850.00                                 $5,850.00     O.C.G.A. § 44-13-100(a)(4)
      & kitchen table ($50), bedroom suites
      ($800), washer/dryer, freezer,                                                       100% of fair market value, up to
      refrigerator, small refrigerator                                                     any applicable statutory limit
      ($1,500)
      Line from Schedule A/B: 6.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                Page:20 of 86
 Debtor 1    William J. Calderwood
 Debtor 2    Dawn L. Calderwood                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     5 TVs (older TVs except 1 new TV)                                   $800.00                                   $800.00        O.C.G.A. § 44-13-100(a)(4)
     3 laptops ($300)
     Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Printer, heat presses, MISC                                      $2,000.00                                  $2,000.00        O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     12-gauge shot gun (30 yrs old)                                   $1,200.00                                  $1,200.00        O.C.G.A. § 44-13-100(a)(4)
      9MM pistols (3) ($150 each)
     38-special pistol ($100)                                                              100% of fair market value, up to
     22-pistol ($150)                                                                      any applicable statutory limit
     Pre-WWII pistol
     Line from Schedule A/B: 10.1

     Hot tub                                                          $1,000.00                                  $1,000.00        O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account: USAA                                           $3,000.00                                  $1,400.00        O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Retirement: TransAmerica                                            $430.02                                      100%        O.C.G.A. §
     Line from Schedule A/B: 21.1                                                                                                 44-13-100(a)(2.1)(C)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Retirement: Thrift Savings Plan                                  $6,151.56                                  $6,151.56        O.C.G.A. §§ 47-3-28, 47-4-120,
     $6151.56                                                                                                                     47-3-26
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Retirement: Federal Employee                                     $3,933.93                                       100%        O.C.G.A. §
     Retirement Systems                                                                                                           44-13-100(a)(2.1)(C)
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                   Page:21 of 86
 Fill in this information to identify your case:

 Debtor 1                   William J. Calderwood
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Dawn L. Calderwood
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     ALLY FINANCIAL INC.                      Describe the property that secures the claim:                 $31,007.40               $30,000.00            $1,007.40
         Creditor's Name                          2016 Ram Rebel
         Attn: Officer, Managing                  Husband Drive (truck). Surrender.
         or General Agent                         Husband primarly dirves the
         PO Box 380902                            motorcycle.
                                                  As of the date you file, the claim is: Check all that
         Bloomington, MN                          apply.
         55438-0902                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          05/16/2016                Last 4 digits of account number        4502




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                              Page:22 of 86
 Debtor 1 William J. Calderwood                                                                               Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Dawn L. Calderwood
               First Name                  Middle Name                      Last Name


         AMERICREDIT
 2.2     FINANCIAL SERVICES,
         INC.                                       Describe the property that secures the claim:                    $21,009.24        $17,000.00       $4,009.24
         Creditor's Name                            2019 Honda Civic 5000 miles
         Attn: Officer, Managing                    Son's vehicle
         or General Agent
                                                    As of the date you file, the claim is: Check all that
         PO Box 78143                               apply.
         Phoenix, AZ 85062-8143                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          03/2/2019                   Last 4 digits of account number         0438

         Harley-Davidson Retail,
 2.3                                                                                                                 $29,232.19        $22,000.00       $7,232.19
         Inc.                                       Describe the property that secures the claim:
         Creditor's Name                            2018 Harley Davidson Street Glide
         Attn: Officer, Managing                    Special 26000 miles
         or General Agent                           Husband's primary transportation
                                                    As of the date you file, the claim is: Check all that
         Dept 15129                                 apply.
         Palatine, IL 60055-5129                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          03/19/2018                  Last 4 digits of account number         4618




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                               Page:23 of 86
 Debtor 1 William J. Calderwood                                                                               Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Dawn L. Calderwood
               First Name                  Middle Name                      Last Name


         HOME POINT FINANCIAL
 2.4                                                                                                                $165,312.90        $215,000.00             $0.00
         CORPORATION                                Describe the property that secures the claim:
         Creditor's Name                            101 Pin Oak Ct Kingsland, GA 31548
                                                    Camden County
                                                    Residence: Primary Home
                                                    Zillow estimate value $226,651
                                                    Camden Co tas assessor $198,391
         Attn: Officer, Managing
         or General Agent                           No equity after cost of sale
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 660936                            apply.
         Dallas, TX 75266-0936                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          11/1/2015                   Last 4 digits of account number         3705

         Nissan Motor
 2.5                                                Describe the property that secures the claim:                    $13,946.87         $20,000.00             $0.00
         Acceptance Corporation
         Creditor's Name                            2019 Nissan Rogue 30000 miles
         Attn: Officer, Managing                    Wife's Vehicle
         or General Agent
         PO Box 740849                              As of the date you file, the claim is: Check all that
                                                    apply.
         Cincinnati, OH                                  Contingent
         45274-0849
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/9/2019                   Last 4 digits of account number         0001




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                              Page:24 of 86
 Debtor 1 William J. Calderwood                                                                               Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Dawn L. Calderwood
               First Name                  Middle Name                      Last Name


         OneMain Financial
 2.6                                                                                                                   $8,361.00       Unknown          Unknown
         Group, LLC                                 Describe the property that secures the claim:
         Creditor's Name                            Unsecured
         Attn: Officer, Managing
         or General Agent
                                                    As of the date you file, the claim is: Check all that
         PO BOX 3251                                apply.
         EVANSVILLE, IN 47731                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 11/18 Last
 Date debt was incurred          Active 02/20                Last 4 digits of account number         0258


         PERFORMANCE
 2.7     FINANCE SOLUTIONS,
         INC.                                       Describe the property that secures the claim:                    $24,113.87        $22,000.00       $2,113.87
         Creditor's Name                            2019 Indian Chieftain Darkhorse
         Attn: Officer, Managing                    5000 miles
         or General Agent                           Motorcycle
         10509 Professional Circle                  As of the date you file, the claim is: Check all that
                                                    apply.
         Suite 202
         Reno, NV 89521                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          09/15/2018                  Last 4 digits of account number         8710




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                          Page:25 of 86
 Debtor 1 William J. Calderwood                                                                               Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Dawn L. Calderwood
               First Name                  Middle Name                      Last Name


         Wyndham Vacation
 2.8                                                                                                                 $14,000.00                 $20,000.00                  $0.00
         Resorts, Inc.                              Describe the property that secures the claim:
         Creditor's Name                            Sevierville Tennessee Governor's
                                                    Crossing 308 Collier Drive
                                                    Sevierville, TN 37862
                                                    Surrendering this time share. Value
         Attn: Officer, Managing                    listed at amount paid. Debtor's do
         or General Agent                           not think they could get more than
         PO Box 96204                               owed at a sale.
                                                    As of the date you file, the claim is: Check all that
         Las Vegas, NV                              apply.
         89193-6204                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          04/15/2013                  Last 4 digits of account number         8210


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $306,983.47
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $306,983.47

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          ALLY FINANCIAL INC.**
          Attn: Officer, Managing or General Agent                                                    Last 4 digits of account number
          500 Woodward Avenue
          Detroit, MI 48226

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          ALLY FINANCIAL INC.**
          Attn: Jennifer A. LaClair                                                                   Last 4 digits of account number
          440 S. CHURCH STREET
          Charlotte, NC 28202

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          ALLY FINANCIAL INC.**
          Attn: Jeffrey J. Brown                                                                      Last 4 digits of account number
          440 S. CHURCH STREET
          Charlotte, NC 28202

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          ALLY FINANCIAL INC.**
          Attn: Officer, Managing or General Agent                                                    Last 4 digits of account number
          289 S Culver Street
          Lawrenceville, GA 30046


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                  page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:26 of 86
 Debtor 1 William J. Calderwood                                                          Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Dawn L. Calderwood
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        ALLY FINANCIAL INC.**
        Attn: Jeffrey A. Belisle                                                   Last 4 digits of account number
        500 Woodward Avenue
        Detroit, MI 48226

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        ALLY FINANCIAL INC.**
        Attn: CT Corporation                                                       Last 4 digits of account number
        289 S Culver Street
        Lawrenceville, GA 30046

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        ALLY FINANCIAL INC.**
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        440 S. CHURCH STREET
        Charlotte, NC 28202

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        801 CHERRY ST STE 3600
        Fort Worth, TX 76102

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: Frank E. Brown, III                                                  Last 4 digits of account number
        801 CHERRY ST STE 3600
        Fort Worth, TX 76102

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: Susan B. Sheffield                                                   Last 4 digits of account number
        801 CHERRY ST STE 3600
        Fort Worth, TX 76102

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: Daniel E. Berce                                                      Last 4 digits of account number
        801 CHERRY ST STE 3600
        Fort Worth, TX 76102

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: CSC OF COBB COUNTY, INC.                                             Last 4 digits of account number
        192 ANDERSON STREET SE, SUITE 125
        Marietta, GA 30060

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        192 ANDERSON STREET SE, SUITE 125
        Marietta, GA 30060




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:27 of 86
 Debtor 1 William J. Calderwood                                                          Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Dawn L. Calderwood
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Americredit Financial Services, Inc.
        Attn: Alicia A Richeson                                                    Last 4 digits of account number
        801 CHERRY ST STE 3600
        Fort Worth, TX 76102

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Harley-Davidson Retail, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        3700 WEST JUNEAU AVENUE
        Milwaukee, WI 53208

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Harley-Davidson Retail, Inc.
        Attn: CT Corporation System                                                Last 4 digits of account number
        289 S. Culver Street
        Lawrenceville, GA 30046-4805

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Harley-Davidson Retail, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        289 S. Culver Street
        Lawrenceville, GA 30046-4805

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Harley-Davidson Retail, Inc.
        Attn: Paul J. Krause                                                       Last 4 digits of account number
        3700 WEST JUNEAU AVENUE
        Milwaukee, WI 53208

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Harley-Davidson Retail, Inc.
        Attn: Matthew S. Levatich                                                  Last 4 digits of account number
        3700 WEST JUNEAU AVENUE
        Milwaukee, WI 53208

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Harley-Davidson Retail, Inc.
        Attn: John A. Olin                                                         Last 4 digits of account number
        3700 WEST JUNEAU AVENUE
        Milwaukee, WI 53208

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        HOME POINT FINANCIAL CORPORATION
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        2211 Old Earhart Road, Suite 250
        Ann Arbor, MI 48105

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        HOME POINT FINANCIAL CORPORATION
        Attn: CORPORATION SERVICE COMPANY                                          Last 4 digits of account number
        40 TECHNOLOGY PARKWAY SOUTH, SUITE 300
        Norcross, GA 30092




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:28 of 86
 Debtor 1 William J. Calderwood                                                          Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Dawn L. Calderwood
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        HOME POINT FINANCIAL CORPORATION
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        40 TECHNOLOGY PARKWAY SOUTH, SUITE 300
        Norcross, GA 30092

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        HOME POINT FINANCIAL CORPORATION
        Attn: William Andrew Newman                                                Last 4 digits of account number
        2211 Old Earhart Road, Suite 250
        Ann Arbor, MI 48105

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        HOME POINT FINANCIAL CORPORATION
        Attn: Maria Fregosi                                                        Last 4 digits of account number
        2211 Old Earhart Road, Suite 250
        Ann Arbor, MI 48105

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        HOME POINT FINANCIAL CORPORATION
        Attn: Brian Ludtke                                                         Last 4 digits of account number
        2211 Old Earhart Road, Suite 250
        Ann Arbor, MI 48105

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        ONE NISSAN WAY, A5C
        Franklin, TN 37067

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        40 Technology Pkwy South, #300
        Norcross, GA 30092

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        ATTN: CORPORATION SERVICE COMPANY                                          Last 4 digits of account number
        40 Technology Pkwy South, #300
        Norcross, GA 30092

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        Attn: Victor Pausin                                                        Last 4 digits of account number
        ONE NISSAN WAY, A5C
        Franklin, TN 37067

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        Attn: Kevin Cullum                                                         Last 4 digits of account number
        ONE NISSAN WAY, A5C
        Franklin, TN 37067




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:29 of 86
 Debtor 1 William J. Calderwood                                                          Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Dawn L. Calderwood
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        Attn: Ryan Nelson                                                          Last 4 digits of account number
        8900 FREEPORT PARKWAY
        Irving, TX 75063

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Nissan Motor Acceptance Corporation
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        8900 FREEPORT PARKWAY
        Irving, TX 75063

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        OneMain Financial Group, LLC
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        289 S. Culver Street
        Lawrenceville, GA 30046

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Onemain Financial Group, LLC*
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        100 Internation Dr. 16th Floor
        Baltimore, MD 21202

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        OneMain Financial Group, LLC*
        Attn: CT Corporation System                                                Last 4 digits of account number
        289 S. Culver St.
        Lawrenceville, GA 30046

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Onemain Financial Group, LLC*
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        3372 Cypress Mill Road
        Brunswick, GA 31520

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        PERFORMANCE FINANCE SOLUTIONS, INC.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        5400 BEAU REVE PARK,
        Marietta, GA 30068

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        PERFORMANCE FINANCE SOLUTIONS, INC.
        Attn: Robyn M. Lajevardi                                                   Last 4 digits of account number
        5400 BEAU REVE PARK,
        Marietta, GA 30068

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        Wyndham Vacation Resorts, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number   8210
        P.O. Box 98940
        Las Vegas, NV 89193




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:30 of 86
 Debtor 1 William J. Calderwood                                                          Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Dawn L. Calderwood
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        Wyndham Vacation Resorts, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        2985 Gordy Pkwy 1st Floor
        Marietta, GA 30066

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        Wyndham Vacation Resorts, Inc.
        Attn: Officer, Managing or General Agent                                   Last 4 digits of account number
        6277 Sea Harbor Dr.
        Orlando, FL 32821

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        Wyndham Vacation Resorts, Inc.
        Attn: Corporate Creations Network, Inc.                                    Last 4 digits of account number
        2985 Gordy Pkwy 1st Floor
        Marietta, GA 30066




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                         Page:31 of 86
 Fill in this information to identify your case:

 Debtor 1                     William J. Calderwood
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Dawn L. Calderwood
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number                          $1,634.00         $1,634.00                   $0.00
              Priority Creditor's Name
              Attn: Officer, Managing or                             When was the debt incurred?
              General Agent
              PO Box 740323
              Atlanta, GA 30374-0323
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        taxes owed




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              39560                                           Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                           Page:32 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                               Case number (if known)

 2.2        Internal Revenue Service                                 Last 4 digits of account number                        $10,064.00             $10,064.00                    $0.00
            Priority Creditor's Name
            Attn: Officer, Managing or                               When was the debt incurred?
            General Agent
            PO Box 931000
            Louisville, KY 40293-1000
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Current taxes owed


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        AMERICAN HONDA FINANCE                                     Last 4 digits of account number        0557                                                        Unknown
            Nonpriority Creditor's Name
            Attn: Officer, Managing or General                                                                Opened 03/19 Last Active
            Agent                                                      When was the debt incurred?            3/11/20
            PO BOX 168088
            IRVING, TX 75016
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   notice only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:33 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.2      Baptist Medical Center                                     Last 4 digits of account number       1356                                                $525.77
          Nonpriority Creditor's Name
          Attn: Officer, Managing or General                         When was the debt incurred?
          Agent
          PO Box 3495
          Toledo, OH 43607
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.3      Barclay's                                                  Last 4 digits of account number                                                        $1,928.34
          Nonpriority Creditor's Name
          PO Box 60517                                               When was the debt incurred?
          City of Industry, CA 91716-0517
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Wyndham Rewards credit card


 4.4      BARCLAYS BANK DELAWARE                                     Last 4 digits of account number       9023                                             Unknown
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 09/18 Last Active
          PO BOX 8801                                                When was the debt incurred?           02/20
          WILMINGTON, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card/notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:34 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.5      CAPITAL ONE                                                Last 4 digits of account number       4534                                             $5,316.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 08/13 Last Active
          PO BOX 30285                                               When was the debt incurred?           03/20
          SALT LAKE CITY, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      CAPITAL ONE                                                Last 4 digits of account number       6559                                             $4,993.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 09/09 Last Active
          PO BOX 30285                                               When was the debt incurred?           03/20
          SALT LAKE CITY, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7      CAPITAL ONE BANK USA N                                     Last 4 digits of account number       8251                                             $5,789.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/15 Last Active
                                                                     When was the debt incurred?           03/20
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:35 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

          CITIBANK NORTH AMERICA / Best
 4.8      Buy                                                        Last 4 digits of account number       2561                                             $1,965.00
          Nonpriority Creditor's Name
          CITIBANK SD MC 425                                                                               Opened 04/16 Last Active
          5800 SOUTH CORP PLACE                                      When was the debt incurred?           02/20
          SIOUX FALLS, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      DISCOVER FINANCIAL                                         Last 4 digits of account number       7826                                             $6,195.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 09/15 Last Active
          PO BOX 3025                                                When was the debt incurred?           02/20
          NEW ALBANY, OH 43054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        Honda Financial                                            Last 4 digits of account number       0557                                           $30,618.00
          Nonpriority Creditor's Name
          National Recovery Center                                   When was the debt incurred?
          P.O. Box 166469
          Irving, TX 75016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency balance 2018 Honda Odessey




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:36 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.1
 1        LANIER COLLECTION AGENCY                                   Last 4 digits of account number       2077                                                 $61.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 11/17 Last Active
          18 PARK OF COMMERCE BLVD                                   When was the debt incurred?           08/17
          SAVANNAH, GA 31405
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.1
 2        Mohela                                                     Last 4 digits of account number       5621                                           $22,275.79
          Nonpriority Creditor's Name
          633 Spirit Drive                                           When was the debt incurred?
          Chesterfield, MO 63005-1243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Parent Plus Loan for Daughter's college
 4.1
 3        MOHELA                                                     Last 4 digits of account number       0001                                             Unknown
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 08/17 Last Active
          633 SPIRIT DR                                              When was the debt incurred?           3/31/20
          CHESTERFIELD, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:37 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.1
 4        MOHELA                                                     Last 4 digits of account number       0003                                             Unknown
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 08/19 Last Active
          633 SPIRIT DR                                              When was the debt incurred?           3/31/20
          CHESTERFIELD, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Notice only
 4.1
 5        MOHELA                                                     Last 4 digits of account number       0002                                             Unknown
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 08/18 Last Active
          633 SPIRIT DR                                              When was the debt incurred?           3/31/20
          CHESTERFIELD, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         notice only

 4.1      PERFORMANCE FINANCE
 6        SOLUTIONS, INC.                                            Last 4 digits of account number       8710                                             Unknown
          Nonpriority Creditor's Name
                                                                                                           Opened 09/18 Last Active
          10509 PROFESSIONAL CIR S                                   When was the debt incurred?           4/03/20
          RENO, NV 89521
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Recreational/notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:38 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.1
 7        Shands Jacksonville                                        Last 4 digits of account number       2703                                             $3,837.53
          Nonpriority Creditor's Name
          Jacksonville FL                                            When was the debt incurred?
          Tampa, FL 33602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 8        SYNCHRONY BANK / BELK                                      Last 4 digits of account number       0448                                             $5,241.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 07/14 Last Active
          PO BOX 965060                                              When was the debt incurred?           02/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 9        SYNCHRONY BANK/AMAZON                                      Last 4 digits of account number       4927                                             $4,854.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 11/13 Last Active
          PO BOX 965060                                              When was the debt incurred?           02/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:39 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.2
 0        SYNCHRONY BANK/LOWES                                       Last 4 digits of account number       8009                                             $8,750.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 05/13 Last Active
          PO BOX 965060                                              When was the debt incurred?           02/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 1        SYNCHRONY BANK/SAMS                                        Last 4 digits of account number       4401                                             $1,371.00
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 06/09 Last Active
          PO BOX 965060                                              When was the debt incurred?           03/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2      SYNCHRONY/ASHLEY FURNITURE
 2        HOMESTORE                                                  Last 4 digits of account number       9736                                             $1,647.58
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY                                                                                 Opened 6/12/16 Last Active
          PO BOX 965060                                              When was the debt incurred?           02/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:40 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 4.2       SYNCHRONY/ASHLEY FURNITURE
 3         HOMESTORE                                                 Last 4 digits of account number       9595                                                     $1,501.88
           Nonpriority Creditor's Name
           ATTN: BANKRUPTCY                                                                                Opened 06/16 Last Active
           PO BOX 965060                                             When was the debt incurred?           02/20
           ORLANDO, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMERICAN HONDA FINANCE                                        Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 CORPORATION                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Officer, Managing or General
 Agent
 289 S Culver St,
 Lawrenceville, GA 30046-4805
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Honda Finance                                        Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Corporation                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 National Bankruptcy Center
 PO Box 168088
 Irving, TX 75016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Honda Finance                                        Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Corporation**                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Officer, Managing or General
 Agent
 POB 7829
 Philadelphia, PA 19101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Honda Finance                                        Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Corporation**                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Officer, Managing or General
 Agent
 20800 Madrona Ave.
 Torrance, CA 90503
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer, Managing or General                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Agent
 4851 Cox Rd.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                       Page:41 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                             Case number (if known)

 Glen Allen, VA 23060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Georgia Department of Revenue*                                Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Accounts Receivable Collections                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Section
 1800 Century Blvd., NE, Suite 9100
 Atlanta, GA 30345
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Georgia Department of Revenue**                               Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer, Managing or General                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Agent
 P.O. Box 105499
 Atlanta, GA 30348
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 ACS Support - STOP 5050                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 219236
 Kansas City, MO 64121-9236
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service*                                     Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 7346                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherloq Financial                                             Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2842                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33601-2842
                                                               Last 4 digits of account number                    5553

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney*                                                  Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 8970                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Savannah, GA 31412
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    11,698.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    11,698.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    22,275.79
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    84,594.10


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                     Page:42 of 86
 Debtor 1 William J. Calderwood
 Debtor 2 Dawn L. Calderwood                                                                    Case number (if known)

                        6j.   Total Nonpriority. Add lines 6f through 6i.                          6j.      $            106,869.89




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:43 of 86
 Fill in this information to identify your case:

 Debtor 1                  William J. Calderwood
                           First Name                         Middle Name              Last Name

 Debtor 2                  Dawn L. Calderwood
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                Page:44 of 86
 Fill in this information to identify your case:

 Debtor 1                   William J. Calderwood
                            First Name                            Middle Name       Last Name

 Debtor 2                   Dawn L. Calderwood
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                    Page:45 of 86


Fill in this information to identify your case:

Debtor 1                      William J. Calderwood

Debtor 2                      Dawn L. Calderwood
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF GEORGIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Electrician                                Senior Project Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Department of Defense                      Enterprise Integration

       Occupation may include student        Employer's address
                                                                   Trident Refit Facility                     7601 Centurion Parkway
       or homemaker, if it applies.
                                                                                                              Jacksonville, FL 32256

                                             How long employed there?         1 yr; 9 months                           1 Years, 9 Months;1
                                                                                                                       Years, 9 M
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        4,252.17       $         7,083.34

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,252.17             $   7,083.34




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
        Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                      Page:46 of 86

Debtor 1   William J. Calderwood
Debtor 2   Dawn L. Calderwood                                                                    Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,252.17       $         7,083.34

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        901.09   $            1,525.62
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00   $               70.84
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                0.00
     5e.    Insurance                                                                     5e.        $          0.00   $                0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                0.00
     5h.    Other deductions. Specify: FEGLI                                              5h.+       $         15.75 + $                0.00
            Retirement /FERS                                                                         $        283.92   $                0.00
            med./vision/dental                                                                       $        442.52   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,643.28       $        1,596.46
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,608.89       $        5,486.88
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                 0.00   $                  0.00
     8g. Pension or retirement income                                                     8g. $                  0.00   $                  0.00
     8h. Other monthly income. Specify: Cell phone allowance                              8h.+ $                50.00 + $                  0.00
            t-shirts (est. avg.)                                                               $                50.00   $                  0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            100.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,708.89 + $       5,486.88 = $           8,195.77
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           8,195.77
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor W was receiving severance pay from prior job until Dec. 2019. That pay when combined with
                             regular income skews the means test. Payment is based on sch. I and J and not on means test.
                             Debtor W does not have paystubs from the severance. The net amount was deposited, but gross
                             was estimated. Debtor W prints T-shirts for family and friends. Her estimated income is included.
                             Still a dividend for equity and other property.

Official Form 106I                                                     Schedule I: Your Income                                                      page 2
        Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                            Page:47 of 86

Debtor 1   William J. Calderwood
Debtor 2   Dawn L. Calderwood                                               Case number (if known)




                                                   Official Form B 6I
                                   Attachment for Additional Employment Information

Debtor
Occupation            Electrician
Name of Employer      Trident Refit Facility
How long employed     1 Years, 9 Months
Address of Employer   990 USS Thomas Jefferson Dr
                      Kings Bay Base, GA 31547
Debtor
Occupation            Electrician
Name of Employer      Trident Refit Facility
How long employed     1 Years, 9 Months
Address of Employer   990 USS Thomas Jefferson Dr
                      Kings Bay Base, GA 31547




Official Form 106I                                     Schedule I: Your Income                                   page 3
      Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                               Page:48 of 86


Fill in this information to identify your case:

Debtor 1                 William J. Calderwood                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Dawn L. Calderwood                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF GEORGIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  17                   Yes
                                                                                                                                             No
                                                                                   Daughter                             21                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,398.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
      Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                 Page:49 of 86

Debtor 1     William J. Calderwood
Debtor 2     Dawn L. Calderwood                                                                        Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 230.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 570.00
      6d. Other. Specify: Security System                                                    6d. $                                                  36.17
7.    Food and housekeeping supplies                                                           7. $                                                800.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  600.00
      15d. Other insurance. Specify: Car Tag $80                                           15d. $                                                    7.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    School expenses (lunch, supplies, projects)                         21. +$                                                 25.00
      Wife                                                                                        +$                                                60.00
      maintance cost                                                                              +$                                               117.00
      Doc Co-pay $60 quarterly                                                                    +$                                                20.00
      Hair cuts/misc. exp.                                                                        +$                                               100.00
      pet exp and vet exp. (3 cats)                                                               +$                                                50.00
      eye glasses/contacts/exams                                                                  +$                                                90.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,828.17
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,828.17
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               8,195.77
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,828.17

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              3,367.60

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtor (wife) normally commutes 100 per day. (Currently, she is working from home, but this
                          will not last). Insruance is currently more, but amount in budget is estimated after giving up one vehicle.


Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                       Page:50 of 86



 Fill in this information to identify your case:

 Debtor 1                    William J. Calderwood
                             First Name                     Middle Name             Last Name

 Debtor 2                    Dawn L. Calderwood
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ William J. Calderwood                                                 X   /s/ Dawn L. Calderwood
              William J. Calderwood                                                     Dawn L. Calderwood
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       April 30, 2020                                                 Date    April 30, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                               Page:51 of 86


 Fill in this information to identify your case:

 Debtor 1                  William J. Calderwood
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Dawn L. Calderwood
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                               $0.00          Wages, commissions,                $24,791.69
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                 Page:52 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                          Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

                                                      Wages, commissions,                       $16,674.90           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $16,674.90           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                             Wages, commissions,                               $0.00          Wages, commissions,           $199,667.41
 (January 1 to December 31, 2019 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $47,990.05           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $47,990.05           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                               $0.00          Wages, commissions,           $176,923.19
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $49,372.00           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $49,372.00           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income           Gross income
                                                  Describe below.                   each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                             Page:53 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                          Case number (if known)


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Homepoint Financial                                      3/30/2020,02/29/20              $4,196.10         $165,312.90         Mortgage
       P.O. Box 660936                                          20,01/30/2020                                                         Car
       Dallas, TX 75266-0936
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Wyndham Vacation Resorts                                 03/15/2020,02/15/2              $1,158.63          $14,000.00         Mortgage
       PO Box 96204                                             020,01/15/2020                                                        Car
       Las Vegas, NV 89193-6204
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Ally Financial                                           02/13/2020,01/14/2              $1,950.00          $31,007.40         Mortgage
       PO Box 380902                                            020                                                                   Car
       Bloomington, MN 55438-0902
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       GM Financial                                             04/15/2020,02/13/2              $1,413.00          $21,009.24         Mortgage
       PO Box 78143                                             020,01/14/2020                                                        Car
       Phoenix, AZ 85062-8143
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       NMAC                                                     01/19/2020,02/13/2                $750.00          $13,946.87         Mortgage
       PO Box 740849                                            02                                                                    Car
       Cincinnati, OH 45274-0849
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                              Page:54 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                          Case number (if known)


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       Harley Davidson Credit Corp                              04/15/2020,03/30/2              $1,994.00          $29,232.19          Mortgage
       Dept 15129                                               020,01/30/2020                                                         Car
       Palatine, IL 60055-5129
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


       Performance Finance                                      04/03/2020,02/13/2              $1,600.00          $24,113.87          Mortgage
       10509 Professional Circle                                020,01/15/2020                                                         Car
       Reno, NV 89521
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                 Page:55 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                          Case number (if known)


       Creditor Name and Address                                Describe the Property                                         Date                     Value of the
                                                                                                                                                          property
                                                                Explain what happened
       Honda Financial Services                                 Voluntary surrender of vehicle                                12/1/2019                $31,000.00
       PO Box 166469
       Irving, TX 75016                                              Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                              Page:56 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                          Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       The Bankruptcy Group R. Flay                                  Retainer                                                 still needs to              $100.00
       Cabiness,II                                                                                                            pay
       2225 Gloucester St.
       Brunswick, GA 31520


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                               Page:57 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                               Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                            Page:58 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                          Case number (if known)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                    Status of the
        Case Number                                                  Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ William J. Calderwood                                               /s/ Dawn L. Calderwood
 William J. Calderwood                                                   Dawn L. Calderwood
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      April 30, 2020                                                Date       April 30, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                              Page:59 of 86

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              William J. Calderwood                                                                   According to the calculations required by this
                                                                                                               Statement:
 Debtor 2              Dawn L. Calderwood                                                                            1. Disposable income is not determined under
 (Spouse, if filing)                                                                                                    11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Southern District of Georgia                                     2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number
 (if known)
                                                                                                                     3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.

                                                                                                                   Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                            4,703.74       $        12,749.72
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                              0.00      $               0.00
  5. Net income from operating a business,
     profession, or farm                                             Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                       -$      0.00
        Net monthly income from a business, profession, or farm $               0.00 Copy here -> $                   0.00      $               0.00
  6. Net income from rental and other real property                  Debtor 1
        Gross receipts (before all deductions)                         $      0.00
        Ordinary and necessary operating expenses                       -$      0.00
        Net monthly income from rental or other real property           $       0.00 Copy here -> $                   0.00      $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                Page:60 of 86
 Debtor 1     William J. Calderwood
 Debtor 2     Dawn L. Calderwood                                                                         Case number (if known)


                                                                                                     Column A                       Column B
                                                                                                     Debtor 1                       Debtor 2 or
                                                                                                                                    non-filing spouse
                                                                                                     $                  0.00        $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                       $                  0.00        $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $               0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act. Also, except as stated in the next sentence, do
     not include any compensation, pension, pay, annuity, or allowance paid by the
     United States Government in connection with a disability, combat-related injury or
     disability, or death of a member of the uniformed services. If you received any retired
     pay paid under chapter 61 of title 10, then include that pay only to the extent that it
     does not exceed the amount of retired pay to which you would otherwise be entitled
     if retired under any provision of title 10 other than chapter 61 of that title.         $                          0.00        $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation, pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below.
                  Printing T-Shirts                                                                  $                 50.00        $           0.00
                                                                                                     $                  0.00        $           0.00
                  Total amounts from separate pages, if any.                                    +    $                  0.00        $           0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.           $           4,753.74           +   $      12,749.72    =    $     17,503.46

                                                                                                                                                        Total average
                                                                                                                                                        monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                      $         17,503.46
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                            $
                                                                                            $
                                                                                       +$

                     Total                                                              $                       0.00           Copy here=>          -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                               $         17,503.46

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                $         17,503.46


Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                Page:61 of 86
 Debtor 1    William J. Calderwood
 Debtor 2    Dawn L. Calderwood                                                                             Case number (if known)


                Multiply line 15a by 12 (the number of months in a year).                                                                           x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................      $    210,041.52




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                   Page:62 of 86
 Debtor 1     William J. Calderwood
 Debtor 2     Dawn L. Calderwood                                                                 Case number (if known)




  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                         GA

       16b. Fill in the number of people in your household.               4
       16c. Fill in the median family income for your state and size of household.                                                       $     87,317.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $               17,503.46
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $         17,503.46


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $     17,503.46

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $    210,041.52




       20c. Copy the median family income for your state and size of household from line 16c                                             $     87,317.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ William J. Calderwood                                                   X /s/ Dawn L. Calderwood
        William J. Calderwood                                                         Dawn L. Calderwood
        Signature of Debtor 1                                                         Signature of Debtor 2
       Date April 30, 2020                                                            Date April 30, 2020
            MM / DD / YYYY                                                                 MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                   Page:63 of 86

 Fill in this information to identify your case:

 Debtor 1            William J. Calderwood

 Debtor 2           Dawn L. Calderwood
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Southern District of Georgia

 Case number
 (if known)                                                                                                    Check if this is an amended filing

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                         04/19

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

 Part 1:       Calculate Your Deductions from Your Income

    The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the
    the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This
    information may also be available at the bankruptcy clerk’s office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual
    expenses if they are higher than the standards. Do not include any operating expenses that you subtracted from income in lines 5 and 6 of Form
    122C–1, and do not deduct any amounts that you subtracted from your spouse’s income in line 13 of Form 122C–1.

    If your expenses differ from month to month, enter the average expense.

    Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

    5.     The number of people used in determining your deductions from income

           Fill in the number of people who could be claimed as exemptions on your federal income tax return,
           plus the number of any additional dependents whom you support. This number may be different from                    4
           the number of people in your household.



    National Standards                   You must use the IRS National Standards to answer the questions in lines 6-7.



    6.     Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
           Standards, fill in the dollar amount for food, clothing, and other items.                                               $             1,786.00


    7.     Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
           the dollar amount for out-of-pocket health care. The number of people is split into two categories--people who are under 65 and
           people who are 65 or older--because older people have a higher IRS allowance for health car costs. If your actual expenses are
           higher than this IRS amount, you may deduct the additional amount on line 22.




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                            Page:64 of 86
 Debtor 1         William J. Calderwood
 Debtor 2         Dawn L. Calderwood                                                                Case number (if known)



    People who are under 65 years of age
            7a. Out-of-pocket health care allowance per person             $             55
            7b. Number of people who are under 65                          X         4
            7c. Subtotal. Multiply line 7a by line 7b.                     $       220.00            Copy here=>        $           220.00

    People who are 65 years of age or older

            7d. Out-of-pocket health care allowance per person             $          114
            7e. Number of people who are 65 or older                       X         0
            7f.    Subtotal. Multiply line 7d by line 7e.                  $         0.00            Copy here=>        $              0.00

            7g. Total. Add line 7c and line 7f                                                $     220.00                   Copy total here=> $         220.00


    Local Standards          You must use the IRS Local Standards to answer the questions in lines 8-15.
    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes into two parts:
         Housing and utilities - Insurance and operating expenses
         Housing and utilities - Mortgage or rent expenses
    To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link specified in the
    separate instructions for this form. This chart may also be available at the bankruptcy clerk's office.
    8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill
        in the dollar amount listed for your county for insurance and operating expenses.                               $               654.00
    9.      Housing and utilities - Mortgage or rent expenses:
            9a. Using the number of people you entered in line 5, fill in the dollar amount
                listed for your county for mortgage or rent expenses.                                                   $        1,228.00

            9b. Total average monthly payment for all mortgages and other debts secured by your home.
                   To calculate the total average monthly payment, add all amounts that are
                   contractually due to each secured creditor in the 60 months after you file
                   for bankruptcy. Next divide by 60.

                   Name of the creditor                                        Average monthly
                                                                               payment

                   HOME POINT FINANCIAL CORPORATION                            $         1,398.00

                                                                                                     Copy                                       Repeat this amount
                                    9b. Total average monthly payment          $         1,398.00    here=>        -$               1,398.00 on line 33a.

            9c. Net mortgage or rent expense.

                   Subtract line 9b (total average monthly payment) from line 9a (mortgage                                             Copy
                   or rent expense). If this number is less than $0, enter $0.                          $                    0.00      here=>    $              0.00


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and
        affects the calculation of your monthly expenses, fill in any additional amount you claim.                                              $           182.00

             Explain why:      difference in actuall budgeted exp.




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                         Page:65 of 86
 Debtor 1     William J. Calderwood
 Debtor 2     Dawn L. Calderwood                                                                                 Case number (if known)


    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

               0. Go to line 14.

               1. Go to line 12.

               2 or more. Go to line 12.
    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
        operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                                  $             420.00
    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
        You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
        more than two vehicles.
     Vehicle 1         Describe Vehicle 1:
                                                  2019 Nissan Rogue 30000 miles Wife's Vehicle
    13a. Ownership or leasing costs using IRS Local Standard..................................................         $             508.00
    13b. Average monthly payment for all debts secured by Vehicle 1.
            Do not include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all amounts that
            are contractually due to each secured creditor in the 60 months after you file for
            bankruptcy. Then divide by 60.

                 Name of each creditor for Vehicle 1                               Average monthly
                                                                                   payment
                 Harley-Davidson Retail, Inc.                                      $              487.20
                 Nissan Motor Acceptance Corporation                               $              232.43

                                                                                                                                                      Repeat this
                                                                                                                  Copy                                amount on
                                         Total Average Monthly Payment             $              719.63          here =>       -$        719.63      line 33b.


    13c. Net Vehicle 1 ownership or lease expense                                                                                                Copy net
                                                                                                                                                 Vehicle 1
            Subtract line 13b from line 13a. if this number is less than $0, enter $0. .....................                                     expense here
                                                                                                                       $               0.00      =>              $             0.00

     Vehicle 2         Describe Vehicle 2:
    13d. Ownership or leasing costs using IRS Local Standard..................................................         $               0.00
    13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
         leased vehicles.

                 Name of each creditor for Vehicle 2                               Average monthly
                                                                                   payment

                 -NONE-                                                            $

                                                                                                                  Copy                            Repeat this
                                                                                                                  here                            amount on line
                                         Total average monthly payment             $                 0.00                                 0.00    33c.
                                                                                                                  =>       -$

    13f. Net Vehicle 2 ownership or lease expense                                                                                                Copy net
                                                                                                                                                 Vehicle 2
            Subtract line 13e from line 13d. if this number is less than $0, enter $0. .......................                                   expense here
                                                                                                                       $               0.00      =>              $             0.00

    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
        Public Transportation expense allowance regardless of whether you use public transportation.                                                         $                 0.00
    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may
        also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
        not claim more than the IRS Local Standard for Public Transportation.                                                                                $                 0.00




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                         Page:66 of 86
 Debtor 1     William J. Calderwood
 Debtor 2     Dawn L. Calderwood                                                                      Case number (if known)


    Other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                            the following IRS categories.
    16. Taxes: The total monthly amount that you will actually pay for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
        your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
        and subtract that number from the total monthly amount that is withheld to pay for taxes.
        Do not include real estate, sales, or use taxes.                                                                                  $       2,426.00
    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
        contributions, union dues, and uniform costs.
        Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.              $             0.00
    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
        filing together, include payments that you make for your spouse's term life insurance.
        Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form
        of life insurance other than term.                                                                                                $           15.75
    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
        administrative agency, such as spousal or child support payments.
        Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.         $             0.00
    20. Education: The total monthly amount that you pay for education that is either required:
               as a condition for your job, or
               for your physically or mentally challenged dependent child if no public education is available for similar services.       $             0.00
    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
        Do not include payments for any elementary or secondary school education.                                                         $             0.00
    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care
        that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
        by a health savings account. Include only the amount that is more than the total entered in line 7.
        Payments for health insurance or health savings accounts should be listed only in line 25.                                        $             0.00
    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
        income, if it is not reimbursed by your employer.
        Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
        expenses, such as those reported on line 5 of Official Form 122C-1, or any amount you previously deducted.                      +$              0.00

    24. Add all of the expenses allowed under the IRS expense allowances.                                                                $     5,703.75
        Add lines 6 through 23.
    Additional Expense Deductions                 These are additional deductions allowed by the Means Test.
                                                  Note: Do not include any expense allowances listed in lines 6-24.

    25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
        your dependents.
            Health insurance                                              $        442.52
            Disability insurance                                          $           0.00
            Health savings account                                      +$            0.00

            Total                                                             $      442.52       Copy total here=>                      $          442.52


            Do you actually spend this total amount?
                   No. How much do you actually spend?
                    Yes                                                       $

    26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
        your household or member of your immediate family who is unable to pay for such expenses. These expenses may
        include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b)                                              $             0.00
    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
        safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
            By law, the court must keep the nature of these expenses confidential.                                                        $             0.00


Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                    Page:67 of 86
 Debtor 1     William J. Calderwood
 Debtor 2     Dawn L. Calderwood                                                                               Case number (if known)

    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
        line 8.
            If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
            8, then fill in the excess amount of home energy costs
            You must give your case trustee documentation of your actual expenses, and you must show that the additional
            amount claimed is reasonable and necessary.                                                                                                 $                 0.00
    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
        $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
        public elementary or secondary school.
            You must give your case trustee documentation of your actual expenses, and you must explain why the amount
            claimed is reasonable and necessary and not already accounted for in lines 6-23.
            * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.                        $               25.00
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
        higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
        than 5% of the food and clothing allowances in the IRS National Standards.
            To find a chart showing the maximum additional allowance, go online using the link specified in the separate
            instructions for this form. This chart may also be available at the bankruptcy clerk's office.
            You must show that the additional amount claimed is reasonable and necessary.                                                               $                 0.00
    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).
            Do not include any amount more than 15% of your gross monthly income.                                                                       $                 0.00

    32. Add all of the additional expense deductions.                                                                                                   $          467.52
        Add lines 25 through 31.

    Deductions for Debt Payment

    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 33e.
          To calculate the total average monthly payment, add all amounts that are contractually due to each secured
          creditor in the 60 months after you file for bankruptcy. Then divide by 60.
              Mortgages on your home                                                                                                                Average monthly
                                                                                                                                                    payment
    33a.      Copy line 9b here                                                                                                               =>    $           1,398.00
              Loans on your first two vehicles
    33b.      Copy line 13b here                                                                                                              =>    $             719.63
    33c.      Copy line 13e here                                                                                                              =>    $                0.00
    33d.      List other secured debts:
    Name of each creditor for other secured debt                     Identify property that secures the debt                     Does payment
                                                                                                                                 include taxes
                                                                                                                                 or insurance?

             AMERICREDIT FINANCIAL                                   2019 Honda Civic 5000 miles                                        No
             SERVICES, INC.                                          Son's vehicle                                                      Yes         $             350.15
                                                                     2019 Indian Chieftain Darkhorse 5000                               No
             PERFORMANCE FINANCE                                     miles
             SOLUTIONS, INC.                                         Motorcycle                                                         Yes         $             401.88
                                                                                                                                        No
                                                                                                                                        Yes        +$


                                                                                                                                              Copy
                                                                                                                                              total
    33e      Total average monthly payment. Add lines 33a through 33d                                              $           2,869.66       here=>        $    2,869.66




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                                                Page:68 of 86
 Debtor 1      William J. Calderwood
 Debtor 2      Dawn L. Calderwood                                                                                       Case number (if known)

    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?

               No. Go to line 35.
               Yes. State any amount that you must pay to a creditor, in addition to the payments
                    listed in line 33, to keep possession of your property (called the cure amount).
                    Next, divide by 60 and fill in the information below.
     Name of the creditor                                         Identify property that secures the debt                    Total cure amount                     Monthly cure
                                                                                                                                                                   amount
     -NONE-                                                                                                              $                              ÷ 60 = $

                                                                                                                                                           Copy
                                                                                                                                                           total
                                                                                                                 Total $                         0.00      here=>           $             0.00

    35. Do you owe any priority claims - such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

               No.      Go to line 36.
               Yes. Fill in the total amount of all of these priority claims. Do not include current or
                    ongoing priority claims, such as those you listed in line 19.
                          Total amount of all past-due priority claims                                                       $           11,698.00          ÷ 60        $             194.96
    36. Projected monthly Chapter 13 plan payment                                                                            $             3,400.00
        Current multiplier for your district as stated on the list issued by the Administrative
        Office of the United States Courts (for districts in Alabama and North Carolina) or by
        the Executive Office for United States Trustees (for all other districts).                                           X           10.00
        To find a list of district multipliers that includes your district, go online using the link specified in the
        separate instructions for this form. This list may also be available at the bankruptcy clerk's office.
                                                                                                                                                         Copy total
        Average monthly administrative expense                                                                                   $        340.00         here=> $                     340.00


    37. Add all of the deductions for debt payment.                                                                                                                     $        3,404.62
        Add lines 33e through 36.

    Total Deductions from Income
    38. Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
            expense allowances                                                                      $        5,703.75
            Copy line 32, All of the additional expense deductions                                  $           467.52
            Copy line 37, All of the deductions for debt payment                                   +$        3,404.62


            Total deductions....................................................................    $        9,575.89                Copy total here=>              $               9,575.89




Official Form 122C-2                                                  Chapter 13 Calculation of Your Disposable Income                                                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                              Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                              Page:69 of 86
 Debtor 1    William J. Calderwood
 Debtor 2    Dawn L. Calderwood                                                                        Case number (if known)



 Part 2:       Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

    39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13
        Statement of Your Current Monthly Income and Calculation of Commitment Period.                                                $                  17,503.46
    40. Fill in any reasonably necessary income you receive for support for dependent
        children. The monthly average of any child support payments, foster care payments, or
        disability payments for a dependent child, reported in Part I of Form 122C-1, that you
        received in accordance with applicable nonbankruptcy law to the extent reasonably
        necessary to be expended for such child.                                                               $                   0.00
    41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
        employer withheld from wages as contributions for qualified retirement plans, as specified
        in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement plans, as
        specified in 11 U.S.C. § 362(b)(19).                                                                   $                 354.76
    42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here               =>     $            9,575.89
    43. Deduction for special circumstances. If special circumstances justify additional
        expenses and you have no reasonable alternative, describe the special circumstances and
        their expenses. You must give your case trustee a detailed explanation of the special
        circumstances and documentation for the expenses.

    Describe the special circumstances                                                    Amount of expense

             atty fees                                                                $                 75.00

                                                                                      $

                                                                                      $

                                                                                                              Copy
                                                                            Total $             75.00         here=> $                    75.00


                                                                                                                                     Copy
    44. Total adjustments. Add lines 40 through 43.                                               =>      $         10,005.65        here=> -$           10,005.65


    45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                        $         7,497.81


 Part 3:       Change in Income or Expenses

    46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form
        have changed or are virtually certain to change after the date you filed your bankruptcy petition and during the
        time your case will be open, fill in the information below. For example, if the wages reported increased after
        you filed your petition, check 122C-1 in the first column, enter line 2 in the second column, explain why the
        wages increased, fill in when the increase occurred, and fill in the amount of the increase.

    Form             Line           Reason for change                                      Date of change          Increase or        Amount of change
                                                                                                                   decrease?
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease        $
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease        $
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease        $
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease        $




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                    Page:70 of 86
 Debtor 1     William J. Calderwood
 Debtor 2     Dawn L. Calderwood                                                                    Case number (if known)




 Part 4:        Sign Below



            By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


       X /s/ William J. Calderwood                                                    X /s/ Dawn L. Calderwood
             William J. Calderwood                                                       Dawn L. Calderwood
             Signature of Debtor 1                                                       Signature of Debtor 2
    Date April 30, 2020                                                            Date April 30, 2020
         MM / DD / YYYY                                                                 MM / DD / YYYY




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                               Page:71 of 86
 Debtor 1    William J. Calderwood
 Debtor 2    Dawn L. Calderwood                                                                    Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 10/01/2019 to 03/31/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Department of Defense
Income by Month:
 6 Months Ago:                                    10/2019                  $4,001.00
 5 Months Ago:                                    11/2019                  $7,710.22
 4 Months Ago:                                    12/2019                  $3,755.20
 3 Months Ago:                                    01/2020                  $4,252.00
 2 Months Ago:                                    02/2020                  $4,252.00
 Last Month:                                      03/2020                  $4,252.00
                                 Average per month:                        $4,703.74




Line 10 - Income from all other sources
Source of Income: Printing T-Shirts
Income by Month:
 6 Months Ago:                                    10/2019                     $50.00
 5 Months Ago:                                    11/2019                     $50.00
 4 Months Ago:                                    12/2019                     $50.00
 3 Months Ago:                                    01/2020                     $50.00
 2 Months Ago:                                    02/2020                     $50.00
 Last Month:                                      03/2020                     $50.00
                                 Average per month:                           $50.00




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                              page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                               Page:72 of 86
 Debtor 1    William J. Calderwood
 Debtor 2    Dawn L. Calderwood                                                                    Case number (if known)


                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 10/01/2019 to 03/31/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Enterprise Integration, Inc.
Income by Month:
 6 Months Ago:                                    10/2019                  $7,083.00
 5 Months Ago:                                    11/2019                  $7,083.00
 4 Months Ago:                                    12/2019                  $7,333.34
 3 Months Ago:                                    01/2020                  $7,083.00
 2 Months Ago:                                    02/2020                  $7,083.00
 Last Month:                                      03/2020                  $7,083.00
                                 Average per month:                        $7,124.72




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Voya Financial (severance)
Income by Month:
 6 Months Ago:                                    10/2019                 $11,250.00
 5 Months Ago:                                    11/2019                 $11,250.00
 4 Months Ago:                                    12/2019                 $11,250.00
 3 Months Ago:                                    01/2020                      $0.00
 2 Months Ago:                                    02/2020                      $0.00
 Last Month:                                      03/2020                      $0.00
                                 Average per month:                        $5,625.00




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                              page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                 Page:73 of 86
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                   Page:74 of 86


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                   Page:75 of 86
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03                                                 Page:76 of 86
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
    Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:77 of 86

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         WILLIAM J. CALDERWOOD
                         DAWN L. CALDERWOOD
                         101 PIN OAK COURT
                         KINGSLAND GA 31548


                         R. FLAY CABINESS
                         R. FLAY CABINESS, II, PC/THE BANKRUPTCY GROUP
                         2225 GLOUCESTER ST.
                         BRUNSWICK, GA 31520


                         ALLY FINANCIAL INC.
                         ATTN: OFFICER, MANAGING OR GENERAL AGENT
                         PO BOX 380902
                         BLOOMINGTON MN 55438-0902


                         ALLY FINANCIAL INC.**
                         ATTN: OFFICER, MANAGING OR GENERAL AGENT
                         500 WOODWARD AVENUE
                         DETROIT MI 48226


                         ALLY FINANCIAL INC.**
                         ATTN: OFFICER, MANAGING OR GENERAL AGENT
                         440 S. CHURCH STREET
                         CHARLOTTE NC 28202


                         ALLY FINANCIAL INC.**
                         ATTN: CT CORPORATION
                         289 S CULVER STREET
                         LAWRENCEVILLE GA 30046


                         ALLY FINANCIAL INC.**
                         ATTN: JEFFREY A. BELISLE
                         500 WOODWARD AVENUE
                         DETROIT MI 48226


                         ALLY FINANCIAL INC.**
                         ATTN: OFFICER, MANAGING OR GENERAL AGENT
                         289 S CULVER STREET
                         LAWRENCEVILLE GA 30046


                         ALLY FINANCIAL INC.**
                         ATTN: JEFFREY J. BROWN
                         440 S. CHURCH STREET
                         CHARLOTTE NC 28202
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:78 of 86


                     ALLY FINANCIAL INC.**
                     ATTN: JENNIFER A. LACLAIR
                     440 S. CHURCH STREET
                     CHARLOTTE NC 28202


                     AMERICAN HONDA FINANCE
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 168088
                     IRVING TX 75016


                     AMERICAN HONDA FINANCE CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     289 S CULVER ST,
                     LAWRENCEVILLE GA 30046-4805


                     AMERICAN HONDA FINANCE CORPORATION
                     NATIONAL BANKRUPTCY CENTER
                     PO BOX 168088
                     IRVING TX 75016


                     AMERICAN HONDA FINANCE CORPORATION**
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     POB 7829
                     PHILADELPHIA PA 19101


                     AMERICAN HONDA FINANCE CORPORATION**
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     20800 MADRONA AVE.
                     TORRANCE CA 90503


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 78143
                     PHOENIX AZ 85062-8143


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     801 CHERRY ST STE 3600
                     FORT WORTH TX 76102


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: ALICIA A RICHESON
                     801 CHERRY ST STE 3600
                     FORT WORTH TX 76102
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:79 of 86


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     192 ANDERSON STREET SE, SUITE 125
                     MARIETTA GA 30060


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: CSC OF COBB COUNTY, INC.
                     192 ANDERSON STREET SE, SUITE 125
                     MARIETTA GA 30060


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: DANIEL E. BERCE
                     801 CHERRY ST STE 3600
                     FORT WORTH TX 76102


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: SUSAN B. SHEFFIELD
                     801 CHERRY ST STE 3600
                     FORT WORTH TX 76102


                     AMERICREDIT FINANCIAL SERVICES, INC.
                     ATTN: FRANK E. BROWN, III
                     801 CHERRY ST STE 3600
                     FORT WORTH TX 76102


                     BAPTIST MEDICAL CENTER
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 3495
                     TOLEDO OH 43607


                     BARCLAY'S
                     PO BOX 60517
                     CITY OF INDUSTRY CA 91716-0517


                     BARCLAYS BANK DELAWARE
                     ATTN: BANKRUPTCY
                     PO BOX 8801
                     WILMINGTON DE 19899


                     CAPITAL ONE
                     ATTN: BANKRUPTCY
                     PO BOX 30285
                     SALT LAKE CITY UT 84130
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:80 of 86


                     CAPITAL ONE BANK
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     4851 COX RD.
                     GLEN ALLEN VA 23060


                     CAPITAL ONE BANK USA N



                     CITIBANK NORTH AMERICA / BEST BUY
                     CITIBANK SD MC 425
                     5800 SOUTH CORP PLACE
                     SIOUX FALLS SD 57108


                     DISCOVER FINANCIAL
                     ATTN: BANKRUPTCY
                     PO BOX 3025
                     NEW ALBANY OH 43054


                     GEORGIA DEPARTMENT OF REVENUE
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 740323
                     ATLANTA GA 30374-0323


                     GEORGIA DEPARTMENT OF REVENUE*
                     ACCOUNTS RECEIVABLE COLLECTIONS SECTION
                     1800 CENTURY BLVD., NE, SUITE 9100
                     ATLANTA GA 30345


                     GEORGIA DEPARTMENT OF REVENUE**
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     P.O. BOX 105499
                     ATLANTA GA 30348


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     DEPT 15129
                     PALATINE IL 60055-5129


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     3700 WEST JUNEAU AVENUE
                     MILWAUKEE WI 53208
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:81 of 86


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: JOHN A. OLIN
                     3700 WEST JUNEAU AVENUE
                     MILWAUKEE WI 53208


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: MATTHEW S. LEVATICH
                     3700 WEST JUNEAU AVENUE
                     MILWAUKEE WI 53208


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: PAUL J. KRAUSE
                     3700 WEST JUNEAU AVENUE
                     MILWAUKEE WI 53208


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     289 S. CULVER STREET
                     LAWRENCEVILLE GA 30046-4805


                     HARLEY-DAVIDSON RETAIL, INC.
                     ATTN: CT CORPORATION SYSTEM
                     289 S. CULVER STREET
                     LAWRENCEVILLE GA 30046-4805


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     P.O. BOX 660936
                     DALLAS TX 75266-0936


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     2211 OLD EARHART ROAD, SUITE 250
                     ANN ARBOR MI 48105


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: BRIAN LUDTKE
                     2211 OLD EARHART ROAD, SUITE 250
                     ANN ARBOR MI 48105


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: MARIA FREGOSI
                     2211 OLD EARHART ROAD, SUITE 250
                     ANN ARBOR MI 48105
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:82 of 86


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: WILLIAM ANDREW NEWMAN
                     2211 OLD EARHART ROAD, SUITE 250
                     ANN ARBOR MI 48105


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     40 TECHNOLOGY PARKWAY SOUTH, SUITE 300
                     NORCROSS GA 30092


                     HOME POINT FINANCIAL CORPORATION
                     ATTN: CORPORATION SERVICE COMPANY
                     40 TECHNOLOGY PARKWAY SOUTH, SUITE 300
                     NORCROSS GA 30092


                     HONDA FINANCIAL
                     NATIONAL RECOVERY CENTER
                     P.O. BOX 166469
                     IRVING TX 75016


                     INTERNAL REVENUE SERVICE
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 931000
                     LOUISVILLE KY 40293-1000


                     INTERNAL REVENUE SERVICE
                     ACS SUPPORT - STOP 5050
                     P.O. BOX 219236
                     KANSAS CITY MO 64121-9236


                     INTERNAL REVENUE SERVICE*
                     P. O. BOX 7346
                     PHILADELPHIA PA 19101


                     LANIER COLLECTION AGENCY
                     ATTN: BANKRUPTCY
                     18 PARK OF COMMERCE BLVD
                     SAVANNAH GA 31405


                     MOHELA
                     633 SPIRIT DRIVE
                     CHESTERFIELD MO 63005-1243
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:83 of 86


                     MOHELA
                     ATTN: BANKRUPTCY
                     633 SPIRIT DR
                     CHESTERFIELD MO 63005


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 740849
                     CINCINNATI OH 45274-0849


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     ONE NISSAN WAY, A5C
                     FRANKLIN TN 37067


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     8900 FREEPORT PARKWAY
                     IRVING TX 75063


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: RYAN NELSON
                     8900 FREEPORT PARKWAY
                     IRVING TX 75063


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: KEVIN CULLUM
                     ONE NISSAN WAY, A5C
                     FRANKLIN TN 37067


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: VICTOR PAUSIN
                     ONE NISSAN WAY, A5C
                     FRANKLIN TN 37067


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: CORPORATION SERVICE COMPANY
                     40 TECHNOLOGY PKWY SOUTH, #300
                     NORCROSS GA 30092


                     NISSAN MOTOR ACCEPTANCE CORPORATION
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     40 TECHNOLOGY PKWY SOUTH, #300
                     NORCROSS GA 30092
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:84 of 86


                     ONEMAIN FINANCIAL GROUP, LLC
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 3251
                     EVANSVILLE IN 47731


                     ONEMAIN FINANCIAL GROUP, LLC
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     289 S. CULVER STREET
                     LAWRENCEVILLE GA 30046


                     ONEMAIN FINANCIAL GROUP, LLC*
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     100 INTERNATION DR. 16TH FLOOR
                     BALTIMORE MD 21202


                     ONEMAIN FINANCIAL GROUP, LLC*
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     3372 CYPRESS MILL ROAD
                     BRUNSWICK GA 31520


                     ONEMAIN FINANCIAL GROUP, LLC*
                     ATTN: CT CORPORATION SYSTEM
                     289 S. CULVER ST.
                     LAWRENCEVILLE GA 30046


                     PERFORMANCE FINANCE SOLUTIONS, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     10509 PROFESSIONAL CIRCLE
                     SUITE 202
                     RENO NV 89521


                     PERFORMANCE FINANCE SOLUTIONS, INC.
                     10509 PROFESSIONAL CIR S
                     RENO NV 89521


                     PERFORMANCE FINANCE SOLUTIONS, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     5400 BEAU REVE PARK,
                     MARIETTA GA 30068


                     PERFORMANCE FINANCE SOLUTIONS, INC.
                     ATTN: ROBYN M. LAJEVARDI
                     5400 BEAU REVE PARK,
                     MARIETTA GA 30068
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:85 of 86


                     SHANDS JACKSONVILLE
                     JACKSONVILLE FL
                     TAMPA FL 33602


                     SHERLOQ FINANCIAL
                     PO BOX 2842
                     TAMPA FL 33601-2842


                     SYNCHRONY BANK / BELK
                     ATTN: BANKRUPTCY
                     PO BOX 965060
                     ORLANDO FL 32896


                     SYNCHRONY BANK/AMAZON
                     ATTN: BANKRUPTCY
                     PO BOX 965060
                     ORLANDO FL 32896


                     SYNCHRONY BANK/LOWES
                     ATTN: BANKRUPTCY
                     PO BOX 965060
                     ORLANDO FL 32896


                     SYNCHRONY BANK/SAMS
                     ATTN: BANKRUPTCY
                     PO BOX 965060
                     ORLANDO FL 32896


                     SYNCHRONY/ASHLEY FURNITURE HOMESTORE
                     ATTN: BANKRUPTCY
                     PO BOX 965060
                     ORLANDO FL 32896


                     US ATTORNEY*
                     P.O. BOX 8970
                     SAVANNAH GA 31412


                     WYNDHAM VACATION RESORTS, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     PO BOX 96204
                     LAS VEGAS NV 89193-6204


                     WYNDHAM VACATION RESORTS, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     P.O. BOX 98940
                     LAS VEGAS NV 89193
Case:20-20206-MJK Doc#:1 Filed:04/30/20 Entered:04/30/20 15:17:03   Page:86 of 86


                     WYNDHAM VACATION RESORTS, INC.
                     ATTN: CORPORATE CREATIONS NETWORK, INC.
                     2985 GORDY PKWY 1ST FLOOR
                     MARIETTA GA 30066


                     WYNDHAM VACATION RESORTS, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     6277 SEA HARBOR DR.
                     ORLANDO FL 32821


                     WYNDHAM VACATION RESORTS, INC.
                     ATTN: OFFICER, MANAGING OR GENERAL AGENT
                     2985 GORDY PKWY 1ST FLOOR
                     MARIETTA GA 30066
